Citation Nr: 1132270	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  11-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1943 to December 1946. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the RO's September 2009 rating action to the Board. 

The Board notes that by an April 2011 rating decision, the RO awarded the Veteran a 100 percent disability rating for his service-connected hearing loss on a schedular basis, effective August 23, 2010--the date VA received the Veteran's claim for an increase in compensation for the above-cited service-connected disability.  VA's General Counsel previously concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability (i.e., bilateral hearing loss disability).  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, the Veteran's TDIU claim as of August 23, 2010 would be considered moot.  

In November 2009, however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court ruled that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s).  22 Vet. App. at 292- 94.  Crucially, via the April 2011 rating action, the RO granted the Veteran entitlement to SMC for loss of use of his ears due to clinical deafness, effective in August 23, 2010.  Therefore, in light of the RO's decision to grant a 100 percent rating for the service-connected bilateral hearing loss disability and SMC, both effective August 23, 2010, the claim of entitlement to TDIU from that time is moot.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2002); § 20.900(c) (2010).  

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence of record supports a finding that the Veteran's service-connected hearing loss disability rendered him unable to secure or follow a substantially gainful occupation prior to August 23, 2010.

2.  In view of the 100 percent schedular rating for bilateral hearing loss, as well as entitlement to SMC granted in the April 2011 rating decision, there is no longer a controversy on the question of the Veteran's entitlement to TDIU from August 23, 2010.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a total disability rating based on individual unemployability due to his service-connected bilateral hearing loss disability have been met prior to August 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

2.  The question of whether the Veteran is entitled to an award of TDIU from August 23, 2010 is moot, warranting dismissal of the appeal as to that issue. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the Board is granting in full the Veteran's TDIU claim prior to August 23, 2010 and, as will be explained below, it has been rendered moot subsequent to that date, the Board need not address whether VA fulfilled any duty to notify or assist the claimant. 

II. Merits Analysis

The Veteran seeks entitlement to TDIU.  He claims that he is unable to work because of his service-connected bilateral hearing loss disability, tinnitus and acquired psychiatric disorder. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." See 38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service- connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).



(i) Entitlement to TDIU prior to August 23, 2010

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities include the following:  (i) hearing loss (70 percent from June 23, 2009; 100 percent from August 23, 2010); (ii) tinnitus (10 percent); and (iii) adjustment disorder (10 percent).  The Veteran's combined disability rating was 70 percent from June 23, 2009; 80 percent from June 23, 2010; and 100 percent from August 23, 2010.  (See April 2011 rating action).  

The percentage criteria for TDIU have been met since June 23, 2009.  38 C.F.R. § 4.16(a).  That is, as of June 23, 2009, the combined service-connected disability rating was 70 percent.  As of June 23, 2010, the combined service-connected disability rating increased to 80 percent.  As of August 23, 2010, the combined service- connected disability rating increased to 100 percent.  As such, the Veteran met the percentage criteria for TDIU prior to August 23, 2010. 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  In this regard, the evidence of record is somewhat mixed.  However, the Board finds, and with resolving all reasonable doubt in the Veteran's favor, that the evidence of record demonstrates that his service- connected bilateral hearing loss disability renders him unable to secure and follow a substantially gainful occupation prior to August 23, 2010.

The Veteran retired from his position in sales from the Latvis Agency, Inc. on May 11, 2007.  The reason for his retirement was that he was unable to communicate with clients and handle telephone calls due to his bilateral hearing loss.  (See VA Form 21-4192, Request For Employment Information In Connection with Claim Disability Benefits, prepared by the Veteran's son and General Manager).  The Veteran has also made a number of statements throughout the appeal, wherein he has argued that because of his several service-connected hearing loss and tinnitus, he has been unable to maintain employment.  An August 2010 report, prepared by Donald M. Peppard, M. D., reflects that he had treated the Veteran for depression for the previous 16 months.  Dr. Peppard also noted that the Veteran complained of, in part, severe hearing loss, an inability to retain employment, and ringing in his ears.  Dr. Peppard concluded that the Veteran's depression was secondary to his hearing loss.  

An April 2011 VA examiner determined that the Veteran's acquired psychiatric disability did not have an impact on his ability to work and that his depressive symptoms had developed secondary to his retirement, as opposed to being the catalyst thereof.  

The Board acknowledges the conclusion of the above-cited VA examiner that the Veteran's service-connected acquired psychiatric disorder did not have an impact on his ability to work.  However, there is also evidence that his service-connected bilateral hearing loss had forced the Veteran into retirement because it rendered him virtually unable to communicate with clients or handle telephone calls.  The Board notes that a Veteran does not have to prove that he or she is 100% unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009). In this regard, the Board finds the Veteran's statements to be highly probative evidence on the issue of his unemployability due to his service-connected disabilities, primarily his hearing loss and tinnitus, particularly where, as here, the Veteran's statements were consistent with other information later associated with the claims file, such as the statement prepared by his son, who was also the General Manager of his previous place of employment.   

In conclusion, for the reasons and bases expressed above, the Board finds that resolving all reasonable doubt in the Veteran's favor, the claim of entitlement to TDIU on a schedular basis prior to August 23, 2010 is warranted.  The benefit sought on appeal is accordingly granted.

(ii) Entitlement to TDIU from August 23, 2010

As discussed above, TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

As discussed in the Introduction above, in an April 2011 rating decision, the RO awarded the Veteran a 100 percent disability rating for his service-connected bilateral hearing loss disability, effective August 23, 2010.  VA's General Counsel previously concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Thus, the Veteran's TDIU claim as of August 23, 2010 would be considered moot.  The Board notes that in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008). In Bradley, the Court ruled that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s). 22 Vet. App. at 292- 94.  Crucially, in this case, via the above-cited rating action, the RO granted the Veteran entitlement to SMC for loss of use of his ears due to clinical deafness, effective August 23, 2010.  Therefore, in light of the RO's decision to grant a 100 percent rating for bilateral hearing loss and SMC, both effective August 23, 2010, the claim of entitlement to TDIU from August 23, 2010 is moot.  Accordingly, the Veteran's claim for TDIU must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).


ORDER

Entitlement to TDIU prior to August 23, 2010 is granted, subject to the laws and regulations governing monetary awards.

The issue of entitlement to TDIU from August 23, 2010 is dismissed as moot.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


